Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Health Briggs on 03/15/2021.
The application has been amended as follows: 
In the claims: 
Claim 37 is cancelled. 
Claim 38, line 1,  “claim 37” has been replaced with --claim 69--. 
Claim 39 is cancelled. 
Claim 40, line 1, “claim 37” has been replaced with --claim 69--.
Claim 41 is cancelled. 
Claim 56, line 1 , “claim 37” has been replaced with --claim 69--.
Claim 57, line 1 , “claim 37” has been replaced with --claim 69--.
Claim 58, line 1 , “claim 37” has been replaced with --claim 69--.
Claim 59, line 1 , “claim 37” has been replaced with --claim 69--.
Claim 60, line 1 , “claim 37” has been replaced with --claim 69--.

Claim 69, line 8, after “preform”, -- based on cross section area of the preform-- has been inserted; 
Claim 69, line 11, after “preform”, -- based on cross section area of the preform-- has been inserted; 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closest prior art Dunn (US5112579) does not teach a preform (of a mixture of carbon and at least  one of metal oxide and boric acid) comprising a plurality of granules defining an inter-granular porosity being from 0.1 to 0.6 are fraction of the perform based on the cross section area of the preform along with intra-porosity being not greater than 0.6 area fraction of the preform based on the cross section area of the preform used in a container for carbothermic reaction to produce a ceramic powder.   Updated searches have not provided any other better reference teaching such limitation.  For example US 4353885 discloses projecting a plasma heated hydrogen gas stream into a reactor containing  gas phase metal chloride and boron to produce metal diboride powder of metals titanium, zirconium and hafnium (abstract, claims, examples ).  Also US4784978 discloses heat treating a powdery mixture composed of an oxygen containing boron compound, e.g. boric acid and a nitrogen compound, e.g. dicyandiamide and melamine, with admixture of minor amounts of a carbonaceous powder, e.g. carbon black and/or borax to form hexagonal boron nitride powder (abstract, claims, examples)


Conclusion
Pertinent art of interests are cited onto PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUN LI/Primary Examiner, Art Unit 1796